In re Louisiana Power & Light Co.; — Defendants); applying for writ of certiorari and/or review, supervisory/remedial/prohibition and mandamus; Parish of Jefferson, 24th Judicial District Court, Div. “D”, No. 297-149; to the Court of Appeal, Fifth Circuit, No. 89-CW-0351.
Writ granted in part and denied in part. The trial court is ordered to formulate a plan for the supplementation of discovery responses already obtained and it is further ordered to formulate a plan whereby additional witnesses may be named with leave of court. The application is otherwise denied.